Name: Commission Regulation (EU) 2019/988 of 17 June 2019 correcting the French language version of Regulation (EU) No 10/2011 on plastic materials and articles intended to come into contact with food (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: foodstuff;  chemistry;  marketing;  health;  deterioration of the environment
 Date Published: nan

 18.6.2019 EN Official Journal of the European Union L 160/10 COMMISSION REGULATION (EU) 2019/988 of 17 June 2019 correcting the French language version of Regulation (EU) No 10/2011 on plastic materials and articles intended to come into contact with food (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1935/2004 of the European Parliament and of the Council of 27 October 2004 on materials and articles intended to come into contact with food and repealing Directives 80/590/EEC and 89/109/EEC (1), in particular Article 5(1)(a), (d), (e), (h), (i) and (j), Article 11(3) and Article 12(6) thereof, Whereas: (1) The French language version of Commission Regulation (EU) No 10/2011 (2) contains an error as regards the specific migration limit set out in Annex I, Table 1, point 1, row 1052. (2) The French language version of Regulation (EU) No 10/2011 should therefore be corrected accordingly. The other language versions are not affected. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 338, 13.11.2004, p. 4. (2) Commission Regulation (EU) No 10/2011 of 14 January 2011 on plastic materials and articles intended to come into contact with food (OJ L 12, 15.1.2011, p. 1).